Order of disposition, Family Court, New York County (Mary E. Bednar, J.), entered on or about November 9, 2007, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he committed acts which, if committed by *566an adult, would constitute the crimes of rape in the first degree and sexual abuse in the first degree, and placed him with the Office of Children and Family Services for a period of up to 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s motion to suppress his statement to the police, since the totality of the circumstances establishes that the statement was voluntarily made (see Arizona v Fulminante, 499 US 279, 285-288 [1991]; People v Anderson, 42 NY2d 35, 38-39 [1977]). A detective’s preliminary explanation of the Family Court process did not contain any promise that appellant would receive more favorable treatment if he confessed or less favorable treatment if he failed to do so. The detectives’ statements to appellant that they did not believe his initial story were not unduly coercive.
The court’s finding was based on legally sufficient evidence and was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the court’s determinations concerning credibility, in which it accepted the victim’s account of the incident. Concur— Tom, J.E, Friedman, Catterson, Moskowitz and Richter, JJ.